Citation Nr: 1545292	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 60 percent for residuals of a ischemic heart disease (IHD) status post heart transplant and pacemaker.

2.  Entitlement to an effective date prior to January 6, 2011, for a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty with the United States Army from September 1968 to July 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The claims file also reflects that the Veteran submitted a timely notice of disagreement with respect to a February 2014 determination, which granted entitlement to TDIU, effective January 6, 2011.  In light of the fact that the Veteran has not yet been afforded a statement of the case, the issue has been added to the title page of this decision and is being remanded for the issuance of an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

It also seems the issue of entitlement to an effective date prior to January 6, 2011 for the grant of a 60 percent disability rating for IHD status post heart transplant and pacemaker has been raised by the record in the April 2014 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issue of entitlement to an earlier effective date for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected IHD is manifested by a workload of 3 to 5 metabolic equivalents (METS), with dyspnea and fatigue.  He has not exhibited any episodes of congestive heart failure, a workload of 3 METS or fewer, or left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent.

CONCLUSION OF LAW

The criteria for a disability rating higher than 60 percent for IHD, status post heart transplant and pacemaker have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Codes (DCs) 7019-7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Board finds that VA's duty to notify has been satisfied.  The Veteran was notified by a letter dated in January 2012 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He was also notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter addressed all notice elements and predated the initial adjudication by the AOJ in March 2012.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service records including Social Security Administration  (SSA) records have been obtained and are viewable on the Virtual VA and Veterans Benefits Management System (VBMS) electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of this claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in August 2011, and January 2012.  Together these examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's claim.  In this case, the VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, performed the requisite testing, and provided the information necessary for the Board to evaluate the Veteran's IHD.  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

Law and Analysis 

The Veteran is seeking higher disability rating for his service-connected IHD.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's heart disease is rated 60 percent rating disabling under DCs 7005-7019.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic codes in this case are arteriosclerotic heart disease under DC 7005 as the service-connected disorder, and cardiac transplant under DC 7019 as the residual disabling condition.

Under DC 7005 arteriosclerotic heart disease (coronary artery disease), arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.

Under DC 7019 contemplating heart transplant, a 60 percent evaluation is assigned when there is more than one episode of acute, congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with ejection fraction of 30 to 50 percent.  A maximum 100 percent evaluation is assigned when there is chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.

Under DC 7018, implantable cardiac pacemakers are rated as 100-percent disabling for two months following hospital admission for implantation or re-implantation.  Thereafter, they are rated as supraventricular arrhythmias (DC 7010), ventricular arrhythmias (DC 7011), or atrioventricular block (DC 7015), with a minimum 10 percent disability rating.  See 38 C.F.R. § 4.104. 

Under DC 7010, a 30 percent rating (the maximum under this Code) is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes/year documented by ECG or Holter monitor.  38 C.F.R. § 4.104.  The Board notes that an evaluation in excess of 30 percent is not available under this diagnostic code 7010. 

Pursuant to DC 7011, used in rating sustained ventricular arrhythmias, a 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for (1) indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator in place or (2) chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104. 

Under DC 7015, concerning atrioventricular block, a 60 percent evaluation contemplates more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted where there has been chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Note 2, 38 C.F.R. § 4.104.

Whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or x-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  Even if the requirement for a 10 percent (based on need for continuous medication) or 30 percent (based on presence of cardiac hypertrophy or dilatation) is met, METs testing is required, except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis.  If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100.

For the entire initial rating period (effective from January 6, 2011), the Veteran's IHD status post heart transplant and pacemaker is rated as 60 percent disabling based, in part, on findings from an August 2011 VA examination.  The examiner noted the Veteran's medical history and the surgeries he has undergone, including coronary bypass surgery in 1986, a myocardial infarction in 1998, heart transplant in May 1999, and implantation of a cardiac pacemaker in June 2010.  There was no cardiac history of percutaneous coronary intervention or congestive heart failure.  Although the Veteran required continuous medication for his heart disease, there were no other complaints of specific cardiac symptoms, such as angina, syncope, or dyspnea.  The cardiac functional assessment revealed that a diagnostic exercise stress test was not conducted as it was not required as part of the Veteran's treatment plan and an echocardiogram was not performed.  Instead the VA examiner stated that the lowest level of activity at which the Veteran reported fatigue was between 3 and 5 METs, which was noted as consistent with light yard work (weeding), mowing the lawn (power mower, or brisk walking (4 mph).  There was no evidence of cardiac hypertrophy or dilatation.  The examiner noted that the Veteran's ischemic heart disease did not impact his ability to work.  

When examined by VA general medical examination dated in January 2012 the Veteran's history of heart disease requiring continuous medication remained unchanged.  Diagnostic exercise stress testing and echocardiogram were not conducted.  The VA examiner stated that the lowest level of activity at which the Veteran reported symptoms of dyspnea and fatigue was between 3 and 5 METs.  There was no history of congestive heart failure or evidence of cardiac hypertrophy or dilatation.  The examiner concluded that the Veteran's heart disease prevented physical, but not sedentary work.  

In this case, the evidence does not approximate findings for a higher disability rating for the Veteran's heart disease as there is no evidence or allegation of even a single episode of congestive heart failure; no workload of less than 3 METs; and no evidence suggesting a LVEF of less than 30 percent.  Rather throughout the appellate period, the Veteran's IHD has been manifested by an average workload level of 3-5 METS with dyspnea and fatigue; and management with continuous medication, which are all symptoms and impairment contemplated in the 60 percent schedular rating (or a lesser included rating).  Thus, the medical evidence of record shows the level of impairment resulting from the IHD has remained essentially the same for the pendency of the appeal period, such that neither the next higher 100 percent evaluation nor a staged rating is warranted.  

The Board acknowledges that neither VA examiner conducted an exercise stress test or ordered an echocardiogram.  However, by its plain language, 38 C.F.R. § 4.100 clearly states that METs testing, i.e. exercise stress testing, is not required in all cases.  Moreover, the rating criteria provide for consideration of other factors, other than LVEF when the available medical information sufficiently reflects the severity of the Veteran's cardiovascular condition.  Thus, METs and LVEF are not the only means available for the schedular evaluation of cardiac disability.  Therefore, the Board finds that both VA examiners considered the available medical information and determined that additional testing was not necessary.

The Board has also considered whether a separate and/or higher rating may be assigned, but there is no evidence that the Veteran's heart disease would be better classified under a different diagnostic code.  The remaining cardiovascular codes all have the same criteria as DC 7005, for which the Veteran has already been assigned a 60 percent evaluation.  See e.g., DCs 7000-7004, 7007-7020.  38 C.F.R. § 4.104.

The Board has carefully considered the Veteran's contentions that he had severe cardiovascular symptoms at the time of his pacemaker implantation in 2010 thus  warranting a 60 percent disability at that time.  However, the Board can only consider the Veteran's symptoms during the appeal period.  Again as noted in the Introduction, the matter of an earlier effective date for the 60 percent disability rating has been referred to the AOJ as a separate and distinct issue from the increased rating issue under consideration.  

Accordingly, the Board finds that the Veteran's impairment due to IHD status post heart transplant and pacemaker is more consistent with a 60 percent disability rating and that the level of disability necessary to support the assignment of a 100 percent rating is absent.


ORDER

A disability rating greater than 60 percent for IHD status post heart transplant and pacemaker is denied.

REMAND

As has been noted in the Introduction, the Veteran submitted a timely notice of disagreement with respect to the effective date assigned for the grant of TDIU.  See correspondence from the Veteran's representative dated February 9, 2015.  The AOJ has not issued a statement of the case (SOC) that addresses this issue.  In such cases, the appellate process has commenced and the Veteran is entitled to a SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon, 12 Vet. App. at 238.  The matter is, therefore, remanded for additional action-to include the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided with a SOC on the issue of entitlement to an earlier effective date for the grant of TDIU.  They should also be informed of the requirements to perfect an appeal with respect to this issue, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


